DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/5/2021, 8/19/2021, and 11/3/2021 are being considered by the examiner.
Drawings
The drawings were received on 2/18/2021. These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 13, 15, 18, 22, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US 6020994), herein referenced ‘Cook’.
Regarding claim 1, Cook discloses a firearm scope (10; col. 5 lines 6-10) capable of providing both a thermal-view mode (col. 3 lines 16-20) and a direct-view mode (col. 3 lines 7-12) through a single viewing window (Fig. 2), the firearm scope comprising: 
a housing (Fig. 2) comprising a first window (38) configured to admit light and a second window (42) that enables a user to view a target scene (col. 3 lines 33-46); and 
a sight system (Fig. 1) at least partially housed within the housing (Fig. 2), the sight system configured to process the admitted light and to present the target scene to the user via the second window (col. 3 lines 33-46), the sight system comprising: 
a direct view display (24) viewable through the second window (Fig. 2), the direct view display transparent when viewed at a range of angles, thereby permitting a direct view through a transparent display substrate of the direct view display (Figs. 1-3; col. 3 lines 33-37); 
a beamsplitter (16) configured to permit the transmittance of light within a visible wavelength range while reflecting light within an infrared wavelength range towards an image sensor (20); 
the image sensor configured to generate a thermal image based on the light within the infrared wavelength range received from the beamsplitter, thereby permitting a thermal view (col. 3 lines 16-21; col. 3 lines 42-46; col. 4 lines 14-19); and 
a projector (32) configured to project the thermal image onto the transparent display substrate of the direct view display (col. 3 lines 36-46; col. 4 lines 30-38).
Regarding claim 2, Cook discloses wherein the image sensor comprises a thermal focal-plane array capable of processing light within the infrared spectrum (col. 4 lines 14-17).
Regarding claim 3, Cook discloses wherein the beamsplitter comprises a dichroic mirror (Fig. 1; col. 4 lines 3-8).
Regarding claim 13, Cook discloses a redirection element (26) configured to redirect the light within the visible wavelength range towards a second image sensor (30).
Regarding claim 15, Cook discloses wherein the second image sensor is configured to generate an image based on the light within the visible wavelength range received from the redirection element (col. 3 lines 37-42; col. 4 lines 30-38).
Regarding claim 18, Cook discloses wherein the projector is further configured to project the image onto the transparent display substrate of the direct view display (col. 3 lines 37-42; col. 4 lines 30-38).
Regarding claim 22, Cook discloses wherein the redirection element is moveable between a first position that enables the redirection element to redirect the light within the visible wavelength range towards the second image sensor and a second position that permits the light within the visible wavelength range to reach the direct view display without being blocked by the redirection element (col. 2 lines 61-66; col. 4 lines 30-38).
Regarding claim 26, Cook discloses wherein the direct view and the thermal image are viewable through the second window (col. 3 lines 33-37; col. 3 lines 42-46). 
Regarding claim 28, Cook discloses a sunshield configured to reduce an ambient light admitted by the first window (Fig. 2). 
Claims 1-3, 5, 7-8, 10-22, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHale et al. (US 2019/0353455), herein referenced ‘McHale’.
Regarding claim 1, McHale discloses a firearm scope (Figs. 1-2) capable of providing both a thermal-view mode and a direct-view mode (par. 22) through a single viewing window, the firearm scope comprising: 
a housing (Figs. 1-2) comprising a first window (306, 502) configured to admit light and a second window (308, 520) that enables a user to view a target scene; and 

a direct view display (510; Fig. 10) viewable through the second window, the direct view display transparent when viewed at a range of angles, thereby permitting a direct view through a transparent display substrate of the direct view display (par. 73); 
a beamsplitter (602) configured to permit the transmittance of light within a visible wavelength range while reflecting light within an infrared wavelength range towards an image sensor (310, 616; par. 29, par. 34, par. 63, par. 72); 
the image sensor configured to generate a thermal image based on the light within the infrared wavelength range received from the beamsplitter, thereby permitting a thermal view (par. 29, par. 34, par. 49, par. 63, par. 66); and 
a projector (316, 510) configured to project the thermal image onto the transparent display substrate of the direct view display (par. 69-73).
Regarding claim 2, McHale discloses wherein the image sensor comprises a thermal focal-plane array capable of processing light within the infrared spectrum (par. 24). 
Regarding claim 3, McHale discloses wherein the beamsplitter comprises a dichroic mirror (par. 26).
Regarding claim 5, McHale discloses wherein the direct view display comprises a see-through display or a transparent laser display configured to support augmented reality (par. 26).
Regarding claim 7, McHale discloses a second projector configured to project a reticle image onto the transparent display substrate of the direct view display (par. 23, par. 25).
Regarding claim 8, McHale discloses a user interface configured to receive input indicative of an adjustment to the reticle image, wherein the second projector adjusts a location of a projection of the reticle image within the transparent display substrate based on the input (304).
Regarding claim 10, McHale discloses wherein the second projector comprises a laser diode (par. 23).
Regarding claim 11, McHale discloses a second projector configured to project symbology onto the transparent display substrate of the direct view display (par. 23, par. 25).
Regarding claim 12, McHale discloses wherein the symbology comprises one or more of: a cartridge count indicative of a number of cartridges within a magazine; a status of a power source; an identifier of a target status within the target scene; a jam state of a firearm; a communication state between the firearm scope and the firearm (par. 49-50).
Regarding claim 13, McHale discloses a redirection element configured to redirect the light within the visible wavelength range towards a second image sensor (par. 22, par. 29, par. 34, par. 50, par. 63).
Regarding claim 14, McHale discloses wherein the second image sensor comprises a complementary metal-oxide-semiconductor (CMOS) sensor (par. 24).
Regarding claim 15, McHale discloses wherein the second image sensor is configured to generate an image based on the light within the visible wavelength range received from the redirection element (par. 22, par. 29, par. 34, par. 50, par. 63).
Regarding claim 16, McHale discloses a processor (302) configured to superimpose the image with the thermal image to obtain a combined image (par. 26).
Regarding claim 17, McHale discloses wherein the projector is further configured to project the thermal image by projecting the combined image onto the transparent display substrate of the direct view display (par. 22).
Regarding claim 18, McHale discloses wherein the projector is further configured to project the image onto the transparent display substrate of the direct view display (par. 69-73).
Regarding claim 19, McHale discloses wherein the image is simultaneously viewable through the second window with one or both of the direct view and the thermal view (par. 22, par. 29, par. 34, par. 50, par. 63).
Regarding claim 20, McHale discloses a second projector configured to project the image onto the transparent display substrate of the direct view display (par. 72-73).
Regarding claim 21, McHale discloses wherein the image is simultaneously viewable through the second window with one or both of the direct view and the thermal view (par. 22, par. 29, par. 34, par. 50, par. 63).
Regarding claim 22, McHale discloses wherein the redirection element is moveable between a first position that enables the redirection element to redirect the light within the visible wavelength range towards the second image sensor and a second position that permits the light within the visible wavelength range to reach the direct view display without being blocked by the redirection element (Fig. 3; par. 42).
Regarding claims 26-27, McHale discloses wherein the direct view and the thermal image are simultaneously viewable through the second window (par. 26).
Regarding claim 28, McHale discloses a sunshield configured to reduce an ambient light admitted by the first window (Figs. 1-2).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McHale et al. (US 2019/0353455) as applied to claim 1 above, and further in view of Parker et al. (US 2021/0262758), herein referenced ‘Parker’.
Regarding claim 4, McHale does not expressly teach wherein the direct view display comprises a waveguide.
Parker teaches a direct enhanced view optic (100) for a firearm (par. 8) comprising a housing (104) in which are lenses (108, 112, 116) and a holographic display system (120) including a waveguide (144) that that can transmit information received from a light engine (132) to produce a holographic image to a user (par. 8, par. 32) and send light from a user’s eye back to a camera (150) for processing (par. 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the direct view display of McHale to comprise a waveguide as taught by Parker in order to enable the sighting system to both display an image to the user and to gather an image from the user’s eye (Parker; par. 33, last sentence).
Regarding claim 6, McHale does not expressly teach wherein the direct view display has a luminous transmittance greater than or equal to about 80% using CIE Illuminant D65.
Parker teaches a direct enhanced view optic (100) for a firearm (par. 8) comprising a housing (104) in which are lenses (108, 112, 116) and a holographic display system (120), wherein the holographic display system attenuates less than 2% of the light entering the direct enhanced view optic (par. 33, first sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the direct view display of McHale to have a luminous transmittance greater than or equal to about 80% as taught by Parker since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McHale et al. (US 2019/0353455) as applied to claim 7 above, and further in view of Morley (US 9069172), herein referenced ‘Morley’.
Regarding claim 9, McHale discloses wherein batteries are included within the stock to power the sight system (par. 31), but does not expressly teach wherein the projector and the second projector are powered by separate power sources.
Morley teaches a multi-mode sight (10) with a combiner (30), lens (40), display (50), and thermal imager (80), as well as a fixed optical reticle (60) provided with a separate battery supply (col. 5 lines 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the projectors of McHale to be powered by separate power sources as taught by Morley in order to enable continued use of the reticle as an optional emergency backup when the other source of power is exhausted (Morley; col. 5 lines 18-19).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over McHale et al. (US 2019/0353455) as applied to claim 1 above, and further in view of Staley, III et al. (US 9229216), herein referenced ‘Staley’.
Regarding claims 23-25, McHale does not expressly teach an eye detector configured to detect whether an eye of the user is within a threshold distance of the second window, or a controller configured to cause the image sensor and the projector to deactivate or enter a low-power mode when the eye of the user is not detected within the threshold distance.
Staley teaches an electronic eyepiece (200) comprising a display (130), a light blocking mechanism (150), a controller, and a proximity sensor (170), each powered by a power source (330), wherein the proximity sensor detects when a user’s eye (140) is in useful proximity to the electronic eyepiece (col. 6 lines 29-54) and sends a signal to a controller (310) that determines, based on the signal received from the proximity sensor, whether to open or close the optical path to the display, and whether or not to place the sight in a power managing “sleep” state (col. 7 lines 20-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sight system of McHale to include an eye detector and controller as taught by Staley in order to preserve power and protect the optical components of the sight system when not in use (Staley; col. 7 lines 20-38). 
Conclusion
Claims 1-28 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641